Citation Nr: 0621897	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
13, 2000 for entitlement to service connection for 
degenerative joint disease (DJD), left knee.

2.  Entitlement to an effective date earlier than September 
13, 2000 for entitlement to service connection for peripheral 
vascular disease, status post-tibia bypass, left knee.

3.  Entitlement to an increased (compensable) initial rating 
for scar residual, shrapnel fragment wound (SFW), left knee, 
for the period prior to September 13, 2000.

4.  Entitlement to an initial rating in excess of 10 percent 
for scar residual, SFW, left knee, for the period beginning 
on September 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board hearing in January 
2003 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

During the initial review of this appeal, in June 2003, the 
Board remanded the case to the RO for additional development.  
At that time, the Board noted that the appeal concerning the 
effective date of the award for right knee arthritis was 
withdrawn from appellate consideration at the time of the 
hearing, inasmuch as the veteran conceded that his right leg 
had not been injured during service.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument on 
the veteran's behalf in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case has a long and complex procedural history, which 
contributes to the necessity of having to remand it again for 
additional development.  The claims file reflects that the 
veteran's initial claim was received by the Detroit, MI, RO 
on October 6, 1969.  The veteran claimed entitlement to 
service connection for SFWs to his face and left leg, and for 
jungle rot of both legs.

The January 1970 VA examination report reflects that the 
examiner recorded the veteran's history as having received a 
SFW to the right leg when a hot piece of metal struck him in 
the leg.  The report reflects that the examiner noted a 
superficial 1" by 0.25" scar on the upper right leg.  The 
diagnosis related to the veteran's leg was scar, superficial, 
of SFW of right leg.

The December 1970 rating decision determined that there was 
no record of in-service treatment of the claimed 
disabilities, but the examination at separation noted scars 
on both legs, and there was a history of a SFW of both legs.  
Consistent with the VA examination report, but contrary to 
the veteran's claim, the rating decision granted service 
connection for vestigial residuals of jungle rot, legs, and a 
wound scar, superficial, right leg, and laceration vestigial, 
upper lip.  The rating decision did not address the left leg 
as it related to a claim for scar residual of a SFW.

In February 1994, the Houston, TX RO received a statement 
from the veteran that he wanted to file a claim for service 
connection for shrapnel to his left shin and left knee; he 
related that a piece of bamboo had pierced his knee behind 
the kneecap due to a land mine explosion.  He also requested 
that his claims file be transferred from the Detroit, MI, RO 
to Houston, TX.  This claim was denied due to the veteran's 
failure to respond to the RO's request for evidence.
.
On September 13, 2000, the RO received an application from 
the veteran for VA benefits.  He requested to "reopen his 
service connected claim for reevaluation and an increased 
rating of my disabilities."  He listed his disabilities as a 
left knee condition and scars on the left knee due to injury.  
The veteran also informed the RO that VA had always referred 
to his right leg, when in fact it was his left leg that was 
injured in combat, and that cartilage was removed from it at 
the VA Medical Center, Lansing, MI.

VA outpatient records received by the RO in October 2000 
reflect that, in August 2000, the veteran presented and 
related a history of a shrapnel wound to his left knee, and 
that the ligaments were rebuilt.  The examiner drew a diagram 
of the veteran's left knee, noted 2+ crepitus and 2+ 
effusion, surgical scars, and limitation of motion.  Despite 
these clinical findings, all related to the left knee, the 
examiner noted that X-rays had shown severe tricompartmental 
arthritis of the right knee, and he diagnosed post-traumatic 
arthritis, right knee, secondary to old ACL tear which was 
secondary to shrapnel.

The November 2000 VA examination report reflects that the 
examiner noted no clinical findings related to the veteran's 
right knee, and he observed that there was no evidence of 
injury to the right knee, and there certainly were no scars 
on the right knee.  The examiner diagnosed a left knee 
military injury, well-healed surgical scars, left knee, and 
severe tricompartmental left knee DJD.  The examiner opined 
that all of the veteran's conditions, to include vascular 
disease, was related to his in-service injury.

The June 2001 rating decision granted service connection for 
traumatic arthritis and instability of the right knee, and 
for severe tricompartmental DJD, left knee, all effective 
September 13, 2000.  As noted above, the veteran appealed the 
effective date of the grant of service connection.

At the hearing, the veteran suggested that he filed a claim 
for his left leg, while in Lansing, MI, which was never 
adjudicated.  Transcript, p. 15.  In the prior remand, the 
Board instructed the RO to determine if there was an open 
claim in existence for entitlement to service connection 
related to the left knee.

While the case was on remand, in a May 2004 rating decision, 
the RO determined that the December 1970 rating decision 
contained clear and unmistakable error (CUE) to the extent 
that it granted service connection for superficial scars 
secondary to SFW, right knee.  The May 2004 rating decision 
corrected the grant of service connection to reflect a grant 
of service connection for the same disorder, left knee, 
effective October 1969.  See VA O.G.C. Prec. Op. No. 50-91 
(March 29, 1991).  However, no action was taken to correct 
the grant of service connection for right knee arthritis and 
instability, in effect from September 2000, and the ratings 
assigned to such were left undisturbed.  In this regard, it 
is again noted that the grant of service connection for these 
disorders was predicated on nonexistent right leg shrapnel 
injury.

The May 2004 rating decision also determined, moreover, that 
prior to September 13, 2000, the left leg scars were 0 
percent disabling.  An August 2004 rating decision granted a 
compensable evaluation of 10 percent for a superficial scar, 
left leg, painful on examination, effective September 13, 
2000.  The veteran asserts that his scar residuals should be 
rated compensable for the entire period and at a higher 
percentage.

The Board finds that one consequence of the RO's having 
determined that the December 1970 rating decision contained 
CUE and correcting the grant of service connection as scar 
residual, SFW of the left knee, is that the disorder should 
be evaluated from the October 1969 effective date.  See 
38 C.F.R. § 3.105(a) (2005); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  To do otherwise would be manifestly 
unfair to the veteran, since the RO had previously considered 
the wrong extremity.  While the RO provided the veteran with 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. 
§ 3.159 (2005), the claims file reflects no evidence of 
efforts to develop records the veteran mentioned during 
earlier periods of his claim's history.

For example, when the veteran filed his claim in 1969, he 
related that he had undergone left knee surgery at a VA 
medical facility in MI, and the 1970 VA examination report 
reflects that the veteran related he twice underwent 
treatment at a private hospital in the 1970s.  Thus, while 
the RO corrected the salient error related to the initial 
adjudication of the veteran's claim, the VCAA Duty To Assist 
requires that the record be as fully developed as possible to 
afford the veteran an informed rating of his left knee scar 
residuals, and associated symptomatology, for the entire 
rating period, beginning in 1969.

As there is the prospect, albeit remote, that records not yet 
associated with the claims file may show an earlier onset for 
the veteran's other service-connected disabilities which are 
on appeal, and in view of the circumstances presented in this 
case, the Board deems all issues on appeal as inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  For 
that reason, action on these issues is deferred until the 
development below is completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who treated the veteran 
for any left knee impairment since 
October 1969.  After securing the 
necessary release, the RO should obtain 
any existing records which have not 
already been obtained.

2.  The RO should ascertain if there any 
treatment records related to the veteran 
maintained at a VA treatment facility in 
Lansing, MI for the period 1969 to 1970.  
If so, they should be obtained and 
associated with the claims file.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran and his representative 
a supplemental SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


